Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 1/6/2021.

The status of the claims is as follows:
		Claims 1-9 and 11-13 have been cancelled; and
		Claims 10 and 14-24 are herein addressed in detail below.

	The applicant’s information disclosure statement 10/1/2020 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al. (2016/016762 A1).
claims 10 and 21-24];
Wherein the operating situation condition is defined by an eye of the operator facing the closure element in the permitted orientation range (see paragraph [0035]) [claim 14];
Wherein a logical conjunction includes at least one “AND” and an “OR” conjunction of two operating situation conditions (54 with FOB and 52, 78, 50 with 83, and 76 with 42 or 44 (i.e., the gesture sensor(s))) and including multiple sensors [claims 15, 16, and 18];
claim 17]; and
The triggering operating situation is defined by the position of the operator not changing within a time window and confirming the operator within the range (see paragraph [0031]) [claim 19 and 20].
Luu et al. (2016/016762 A1) fails to specifically disclose that the doors are rotated about a vertical axis even though in paragraph [0019] Luu et al. (2016/016762 A1) states that “any number of doors” but is not considered novel based on the Examiner’s official notice in the last office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents/publications have been cited by the Examiner that disclose elements similar to that of the applicant’s invention.  Specifically WO 2014/064297 A1 (corresponds to patent no. 10,196,037) could be used as a 102 on the claims also as disclosing all of the claimed invention that Luu et al. discloses..

	The applicant’s arguments have been considered but respectively, are not deemed to be persuasive.  With respect to the official notice, since the applicant didn’t challenge the arguments dated 10/6/2020, it is considered well known in the art.
	With respect to the applicant’s arguments of Luu et al., respectively, the Examiner disagrees.  In most of the control and sensor assembly patents, the orientation of a body part is well known.  For Example, if an individual walks up to a .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634